UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)

SHERLENE STEVENS, )
)

Plamtlff, § //__ fry
v. ) Civil Case No. }4~987"`

)

DELAWARE STATE UNIVERSITY, ) § 1 gm E D
)

Defendant. )  0 8 2314
)
) C|erk, U.S. District & Bankruptcy
Courts for the District of Columbia
MEMORANDUM

Before the Court is defendant’s Motion to Dismiss, June 2, 20l4, ECF No. 10. Upon
consideration of defendant’s motion, plaintiffs opposition, ECF No. 7, defendant’s reply, ECF
No. 8, applicable law, and the record in this case, the Court will GRANT defendant’s motion to
dismiss and will DISMISS plaintiffs claims.

I. BACKGROUND

Plaintiff Sherlene Stevens, acting pro se, filed a Complaint against her former school,
Delaware State University ("the University"). The University’s main campus is in Dover,
Delaware, with satellite campuses in Wilmington, Delaware, and Georgetown, Delaware.
Thomas P. Preston Decl. 11 2. Plaintiff filed her Complaint in the Superior Court for the District
of Columbia on April 28, 2014. The University timely removed the case to this Court on May
28, 20l4. ECF No. 2.

Plaintiff seeks $450,000 for a breach of contract. Compl. Although her Complaint is less

than clear, it generally alleges that while she was a student, her major was discontinued and the

University lost its accreditation. Id. In her opposition, she asserts new facts and alleges
negligence and intentional emotional distress. See generally Opp’n.

The University sought dismissal of the Complaint due to this Court’s lack of personal
jurisdiction pursuant to Fed. R. Civ. P. l2(b)(2), and also because Stevens failed to state a claim
pursuant to Rule l2(b)(6). Mot. Dismiss 2. Altematively, the University sought a more definite
statement from the Plaintiff regarding her claim pursuant to Rule lZ(e). Ia’. The University now
adds that Stevens’ contract claims are time-barred because the applicable statutes of limitation
have long since lapsed. Def.’s Response to Pl.’s Opp’n to Def.’s Mot. Dismiss 3 ("Def.’s
Response").

II. LEGAL STANDARD

On a motion to dismiss made pursuant to Federal Rule of Civil Procedure l2(b)(2), a
plaintiff bears the burden of establishing the court’s personal jurisdiction over a defendant. FC
Inv. Grp. LC v. IFXMkts., Ltd., 529 F.3d l087, 1091 (D.C. Cir. 2008).

To assert personal jurisdiction over a non-resident defendant, service of process must be
authorized by statute and must comport with the Due Process Clause of the Fourteenth
Amendment. Cohane v. Arpeja-California, Inc., 385 A.2d 153, 158 (D.C. 1978). The District
of Columbia’s long-arrn statute extends as far as the Due Process Clause allows, so the Court
need only consider whether exercising personal jurisdiction over the defendant in this case would
comport with due process. Thompson Hz'ne, LLP v. Taieb, 734 F.3d 1187, 1189 (D.C. Cir. 2013)
("Because we have interpreted these words to provide jurisdiction to the full extent allowed by
the Due Process Clause[,] the statutory and constitutional jurisdictional questions, which are

usually distinct, merge into a single inquiry." (quotations omitted)).

Personal jurisdiction exists when the defendant has purposely established minimum
contacts with the forum state and when the exercise of jurisdiction comports with "traditional
notions of fair play and substantial justice." Asahi Metal Indus, Co. v. Superz`or Court of Cal.,
480 U.S. 102, ll3 (citations omitted). A court’s jurisdiction over a defendant satisfies due
process when there are "minimum contacts," Int’l Shoe Co. v. State of Wash., Ojj”zce of
Unemployment C0mp. & Placement, 326 U.S. 310, 316 (l945) between the defendant and the
forum "such that he should reasonably anticipate being haled into court there," World-I/Vide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (l980). "[I]t is essential in each case that
there be some act by which the defendant purposefully avails itself of the privilege of conducting
activities within the forum State, thus invoking the benefits and protections of its laws." Hanson
v. Denckla, 357 U.S. 235, 253 (1958).

III. ANALYSIS
A. Personal Jurisdiction

As an initial matter, the University argues that the Court should disregard Stevens’ new
factual allegations not contained in her complaint. Def.’s Response l. However, the Court need
not decide this issue because even considering the new facts, the University does not have
sufficient contacts to warrant jurisdiction in a District of Columbia court.

lt is uncontested that the University does not have a campus or provide classes within the
District, Preston Decl. 1111 2-5, or have employees or faculty working in the District, id. 1[ 5.
Stevens’ sole argument in favor of the Court’s jurisdiction is based on the University’s contacts
with the United States Department of Education, located in Washington, D.C. Pl.’s Response to

Def.’s Mot. Dismiss 3 ("Opp’n"). The Court assumes for the purpose of this opinion that the

University has a relationship with the Department of Education through which it accepts a
significant amount of federal student loans and Pell grants on behalf of its students.

The University’s contacts with the Department of Education do not establish personal
jurisdiction because the "govemment contacts" principle excludes its consideration. There is no
personal jurisdiction where a defendant’s only contact with the District of Columbia is a
govemment contact. NBC-USA Housing, Inc. Twenty-Six v. Donovan, 741 F. Supp. 2d 55, 59
(D.D.C. 2010). This exception "finds its source in the unique character of the District as the seat
of national govemment and in the correlative need for unfettered access to federal departments
and agencies for the entire national citizenry." Envtl. Research Int’l, Inc. v. Lockwood Greene
Eng’rs, 1nc., 355 A.2d 808, 813 (D.C. 1976) (en banc). lt necessary because "[t]o permit our
local courts to assert personal jurisdiction over nonresidents whose sole contact with the District
consists of dealing with a federal instrumentality not only would pose a threat to free public
participation in govemment, but also would threaten to convert the District of Columbia into a
national judicial forum." Ia’.

Here, the only contacts alleged are that the University accepts federal student loan money
from a govemment agency on behalf of its students. Accordingly, the govemment contacts
principle precludes the University’s contact with the Department of Education from establishing
personal jurisdiction in this case. Siam Kraft Paper Co. v. Parsons & Whittemore, Inc., 400 F.
Supp. 810, 812 (D.D.C. l975) (finding that defendant’s activities fell within the govemment
contact exception because he merely used the services of a govemment agency that issued grants
and made and secured loans); see also Morgan v. Richmond Sch. of Health & Tech., 857 F.
Supp. 2d l04, l06 (D.D.C. 20l2) (finding that "[p]articipating in federal financial aid programs

through DOE is no different than receiving federal grants"). This is rightfully so, because to

hold otherwise would make virtually every university in this country subject to personal
jurisdiction in the District of Columbia solely because of the role they play in facilitating student
loans.

Notably, this Court has previously held that even if "considered on an equivalent private
commercial basis, we do not think that the entry into any jurisdiction for the purpose of securing
a loan or an insurance guaranty, with accompanying negotiations among the parties, would or
should confer jurisdiction on the local courts." Siam Kraft Paper, 400 F. Supp. at 812. Here, the
University did not even accept loans; it simply accepted federal money on behalf of its students
who were required to pay the govemment back. Therefore even if the govemment contact
exception did not apply, the contacts at issue would be unlikely to form a basis of personal
jurisdiction.

Because this is the only contact Stevens alleges between the University and the District of
Columbia, the Court concludes that Stevens has not alleged specific facts that establish personal
jurisdiction over the University.

B. Statute of Lin1itati0ns

Even if this Court were to find personal jurisdiction over the University, it would have to
find Stevens’ claims time-barred.

A federal court sitting in diversity will look to the choice of law provisions of the
jurisdiction in which it sits, Gray v. Am. Exp. Co., 743 F.2d 10, 16 (D.C. Cir. 1984) (citing
Klaxon Co. v. Stenlor Electric Mfg. Co., 313 U.S. 487 (1941)); here, the District of Columbia.
The District states that in the absence of an effective choice of law by the parties it uses "a
constructive blending of the "govemmental interest analysis" and the "most significant

relationship test." Stephen A. Goldberg Co. v. Remsen Partners, Lta'., 170 F.3d 191, 193-94

(D.C. Cir. 1999). Factors to consider may include (1) the place of contracting; (2) the place of
negotiation; (3) the place of performance; (4) the location of the contract’s subject matter; and
(5) the domicile, residence, nationality, place of incorporation and place of business of the
parties. Id. (citing Restatement (Second) of Conflict of Laws § 188 (1971)). The place of
performance receives "presumptive weight" with regard to a services contract. Elemary v.
Philipp Holzmann A.G., 533 F. Supp. 2d 144, 155 (D.D.C. 2008).

Here, Stevens argues that she entered into a contract with the University. The University
is solely located in Delaware and all classes take place in Delaware. If a contract was ever
created, it seems to have been contracted for and performed in Delaware. Although Stevens is
now a resident of the District of Columbia, the Court would apply Delaware law because that is
where all services were to be rendered.

Delaware law prohibits causes of action for breach of contract after three years from the
date of breach. Del. Code Ann. tit. 10, § 8106 (West). Stevens last attended the University in
1998. Opp’n ll. Even assuming Stevens had a contract with the University, and further
assuming that the breach occurred at the end of her time there when the school allegedly
cancelled her program, the statute of limitations expired on her claim in 2001.

Stevens’ claims for negligence and intentional infliction of emotional distress_if
considered despite not being included in the complaint-would also be dismissed. No action
may be brought for personal injuries after two years from the date the alleged injuries were
sustained. Del. Code Ann. tit. 10, § 8119 (West). Grievances relating to "mental, emotional, and
related physical trauma" are "in every sense a suit for personal injuries." Anderson v. Anderson-
Harrison, 2013 WL 4492797, at *1 (Del. Super. Ct. Aug. 15, 2013). Although her brief does not

clearly demonstrate how exactly the University was negligent or inflicted emotional distress, she

alleges no events relating to the University after 1998. As such, the Court would find these
claims expired two years from the date of the alleged injuries--many years ago.
IV. CONCLUSION

For the foregoing reasons, the defendant’s Motion to Dismiss is GRANTED, and
plaintiffs claims are DISMISSED. A separate order consistent with this Opinion shall issue on
this 7th day of October, 2014.

Signed October 7, 2014 by Royce C. Lamberth, United States District Judge.